This is an appeal from an order of the district judge of the 126th district court refusing appelant bail and remanding him to the custody of the sheriff.
The state's attorney before this court calls our attention to the fact that the transcript herein shows to have been delivered by the clerk of the trial court to appellant's counsel and not to have been sent by said clerk in the manner prescribed by law to the clerk of this court.
This court cannot consider a transcript under such showing. Article 843, Code of Criminal Procedure; Ex parte Ybarra,117 Tex. Crim. 17, 36 S.W.2d 180; Pilot v. State,38 Tex. Crim. 515, 43 S.W. 112; Lowrey v. State,92 Tex. Crim. 311, 244 S.W. 147.
The appeal will be dismissed with permission granted to the district clerk to withdraw said transcript and to prepare and forward a new and *Page 148 
complete transcript of said case to this court in the mode and manner prescribed by law.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.